EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Pitchford on 6/2/2022.

The application has been amended as follows: 
	Claim 5 line 1 “of claim 4” has been changed to - -of claim 2- -.
Claim 6 line 1 “of claim 4” has been changed to - -of claim 2- -.
Claim 9 line 1 “of claim 8” has been changed to - -of claim 7- -.
Claim 10 line 1 “of claim 8” has been changed to - -of claim 7- -. 
Claim 11 line 1 “of claim 8” has been changed to - -of claim 7- -.

Information Disclosure Statement
The IDS dated 4/1/2021 has been included again with this communication because the Examiner’s initials were missing when it was included with the prior office action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner concurs with Applicant that the combination of limitations set forth in the amended claims distinguishes over the prior art.  In particular, the location of the “load pulling connector” in combination with the different frame assemblies and their arrangement distinguishes the claims from the prior art when considered in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619